19-60139-rbk Doc#22 Filed 06/12/19 Entered 06/12/19 11:46:30 Main Document Pg 1 of 4



   BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                            BDFTE# 00000008342990
   4004 Belt Line Rd Ste. 100
   ADDISON, TX 75001
   (972) 386-5040

   Attorney for CITIMORTGAGE, INC.


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

   IN RE:                                          §   CASE NO. 19-60139-RBK-7
                                                   §
   ACQUANLAN DEONSHAY HARRIS,                      §
      Debtor                                       §   CHAPTER 7
                                                   §
   CITIMORTGAGE, INC.,                             §
       Movant                                      §   HEARING DATE: 06/18/2019
                                                   §
   v.                                              §   TIME: 01:30 PM
                                                   §
   ACQUANLAN DEONSHAY HARRIS;                      §
   and JAMES STUDENSKY, Trustee                    §
        Respondents                                §   JUDGE RONALD B. KING

                                 NOTICE OF WITHDRAWAL OF
                                MOTION FOR RELIEF FROM STAY

   TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW CITIMORTGAGE, INC. (hereinafter "MOVANT"), a secured creditor

   in the referenced bankruptcy case, and states to the Court that Movant no longer wishes to

   prosecute its Motion for Relief from Stay, filed with the Court on May 22, 2019.




   BK1135E-10/NOWMFR/Western/WACO/00000008342990                                          Page 1 of 4
19-60139-rbk Doc#22 Filed 06/12/19 Entered 06/12/19 11:46:30 Main Document Pg 2 of 4




           WHEREFORE, Movant hereby withdraws its Motion for Relief from Stay.



                                            Respectfully submitted,

                                            BARRETT DAFFIN FRAPPIER
                                            TURNER & ENGEL, LLP


                                      BY: /s/ PAUL KIM                           6/12/2019
                                          PAUL KIM
                                          TX NO. 24001182
                                          4004 Belt Line Rd Ste. 100
                                          ADDISON, TX 75001
                                          Telephone: (972) 386-5040
                                          Facsimile: (972) 661-7725
                                          E-mail: WDECF@BDFGROUP.COM
                                          ATTORNEY FOR MOVANT




   BK1135E-10/NOWMFR/Western/WACO/00000008342990                                    Page 2 of 4
19-60139-rbk Doc#22 Filed 06/12/19 Entered 06/12/19 11:46:30 Main Document Pg 3 of 4




                                     CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019 a true and correct copy of the foregoing NOTICE OF

   WITHDRAWAL OF MOTION FOR RELIEF FROM STAY was served via electronic means

   as listed on the Court's ECF noticing system or by regular first class mail to the parties listed

   on the attached list.

                                            Respectfully submitted,

                                            BARRETT DAFFIN FRAPPIER
                                            TURNER & ENGEL, LLP



                                      BY: /s/ PAUL KIM
                                          PAUL KIM
                                          TX NO. 24001182
                                          4004 Belt Line Rd Ste. 100
                                          ADDISON, TX 75001
                                          Telephone: (972) 386-5040
                                          Facsimile: (972) 661-7725
                                          E-mail: WDECF@BDFGROUP.COM
                                          ATTORNEY FOR MOVANT




   BK1135E-10/NOWMFR/Western/WACO/00000008342990                                              Page 3 of 4
19-60139-rbk Doc#22 Filed 06/12/19 Entered 06/12/19 11:46:30 Main Document Pg 4 of 4




   BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:
   DEBTOR:
   ACQUANLAN DEONSHAY HARRIS
   5007 COLORADO DR
   KILLEEN, TX 76543

   ACQUANLAN DEONSHAY HARRIS
   5007 COLORADO DRIVE
   KILLEEN, TX 76542

   TRUSTEE:
   JAMES STUDENSKY
   3912 W. WACO DRIVE
   WACO, TX 76710

   US TRUSTEE:
   903 SAN JACINTO, ROOM 230
   AUSTIN, TX 78701

   DEBTOR'S ATTORNEY:
   ERIN B. SHANK
   1902 AUSTIN AVENUE
   WACO, TX 76701

   MORTGAGORS:
   STEVEN LAMONT HARRIS
   5007 COLORADO DRIVE
   KILLEEN, TX 76542

   PARTIES IN INTEREST:
   CITIMORTGAGE
   P.O. BOX 6243
   SIOUX FALLS, SD 57117

   PARTIES REQUESTING NOTICE:
   BELL COUNTY
   TARA LEDAY OF MCCREARY,VESELKA, BRAGG & ALLEN, PC
   P.O. BOX 1269
   ROUND ROCK, TX 78680-1269

   PRA RECEIVABLES MANAGEMENT, LLC
   VALERIE SMITH
   PO BOX 41021
   NORFOLK, VA 23541-1021




   BK1135E-10/NOWMFR/Western/WACO/00000008342990                          Page 4 of 4
